Detailed Action
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
 
2.	In virtue of this communication, claims 1, 3-6, 8-13, 15-18 and 20 are currently pending in this Office Action. Claims 2, 7, 14 and 19 are cancelled and claim 20 is withdrawn from consideration.

Response to Arguments
3.	In Remarks, applicant mainly argued for the amended claim limitations “identifying a power ratio among at least the part of the plurality of antenna elements corresponding to the beam width”. However, the amended claim limitation is considered obvious by the rationale found in the newly cited prior art Rajagopal.
	

    PNG
    media_image1.png
    452
    555
    media_image1.png
    Greyscale

Rajagopal teaches the use of half power beam width, i.e., power ratio, inversely proportional to antenna array size (par. 0058), in other embodiments, the use of array factor, i.e., power ration, to the beam width and number of antenna elements (fig. 6 & 13), and the use of maximum array gain, i.e., power ratio (fig. 14-15).
It’s to note that the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching or suggestion to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 3-6, 8-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Keidar et al. Pub. No.: US 2013/0040655 A1 in view of Chang et al. Pub. No.: US 2013/0040682 A1, Mohamadi Pub. No.: US 2006/0284783 A1, and Rajagopal et al. Pub. No.: US 2013/0057432 A1.

Claim 1
Keidar discloses an electronic device (mobile station 12 in fig. 1-3 & 5) comprising:
	a sensor (40 or 42 or 44 or 30 in fig. 3);
	a first communication circuit (PS 29 in fig. 2; 50 in fig. 3 or 60 in fig. 5) capable of transmitting a radio frequency (RF) signal (par. 0034); 
	a second communication circuit (31 in fig. 2) capable of amplifying the RF signal (Amp 31 in fig. 2);
at least one antenna (antenna 28 in fig. 3), operatively coupled to the second communication circuit (antenna 28 coupled to Amp 31 in fig. 2), and including a plurality of antenna elements (three antenna elements 28 in fig. 3 in par. 0034; antenna elements in par. 0009, 0011 & 0015); 
a communication processor (processor 20 in fig. 2 or antenna direction and beam width controller 48 in fig. 3 & 5) operatively coupled to the first communication circuit (see 29-20 in fig. 2 and par. 0033-0034), the second communication circuit  31-20 in fig. 2), and the sensor (20-32 in fig. 2); 
an application processor different from the communication processor (46 sensor algorithm in fig. 3 & 5); and 
a memory (memory 22 in fig. 2-3) operatively coupled to the at least one processor, wherein the memory stores instructions that, when executed by the at least one processor, cause the at least one processor to perform a plurality of operation comprising (par. 0033-0034): 
identifying mobility information of the electronic device (152-114 in fig. 6; par. 0054) by using sensor information directly provided from the sensor to the communication processor (steps 112-114 in fig. 4 would be using GPS 30 or other sensors 40, 42, 44 of fig. 3 as explained in par. 0045-0046); 
identifying a beam width for a beam to be formed through at least a part of the plurality of antenna elements based on at least part of the mobility information (par. 0048 & 0061; 122 in fig. 6; 162 of fig. 7); and 
controlling the second communication circuit to form the beam having the beam width (122 in fig. 6, 162 in fig. 7; the antenna pattern including the main beam is formed using the information received from the antenna direction and beam width in par. 0040; par. 0050 & 0061) by amplifying the RF signal (50 in fig. 3 to transmit 53).
Although Keidar does not explicitly show: “a second communication circuit operatively coupled to the first communication circuit; the beam being used to search for or communicate with an external electronic device; identifying a power ratio among at least the part of the plurality of antenna elements corresponding to the beam width; and to form the beam width by amplifying the RF signal based on the power ratio”, the claim limitations are considered obvious by the following rationales. 
Firstly, to consider the obviousness of the claim limitation “the beam being used to search for or communicate with an external electronic device”, initially, it’s to note that claim does not specifically define what involved or required in using the beam to search for or communicate with an external electronic device. In fact, Keidar teaches determining direction to BTS, as to an external electronic device (114 in fig. 6 & 7), and par. 0046 of Keidar describes that the mobile device determines the desired direction towards BTS. It means that forming beam width or the beam in fig. 6-7  are used for transmitting and receiving BTS, and thus Keidar’s fig. 6-7 could have rendered the claim limitation obvious. To advance the prosecution, further evidence is provided herein. In particular, Chang teaches that beam are used to communicate to base station with aligned beam direction in fig. 4A-D (see fig. 10-11 for beam direction).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify maintenance of mobile device RF beam of Keidar by providing beam locking in wireless system as taught in Chang. Such a modification would have detected any change in the beam direction of a user station to conduct the beam training on a very short cycle so that the communication quality of a base station and the user station would not be greatly deteriorated as suggested in par. 0018 of Chang.
	Secondly, to consider obviousness of the claim limitation “a second communication circuit operatively coupled to the first communication circuit”, it’s to note that claim does not specifically define what are required or involved in coupling the first and second communication circuits. In fact, Keidar show phase shifter and amplifier in separate boxes (29-31 in fig. 2) and phase shifters and amplifiers together as beam former (50 in fig. 3 & 5). One of ordinary skill in the art would have considered obvious since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Nenvin v. Erlichmena, 168 USPQ 177, 179. Additionally, to advance the prosecution, further evidence for obviousness of the claim limitations is provided herein. In particular, Mohamadi teaches power amplifier circuit (230 in fig. 2) separately from phase shift control (200 in fig. 2), and a distributed low noise amplifier (DLNA) and a distributed phase shifter 300 in fig. 3 (see par. 0045).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify maintenance of mobile device RF beam of Keidar in view of Chang by providing phase shifters for beamforming as taught in Mohamadi. Such a modification would have included distributed phase shifters for a wafer scale beamforming antenna array to propagate RF signals through RF feed network so that the loss in signal propagation is minimized and the relative size necessary for each waveguide is effective as suggested in par. 0018 of Mohamadi.
Thirdly, to consider the obviousness of the claim limitation “identifying a power ratio among at least the part of the plurality of antenna elements corresponding to the beam width”, initially, it’s to note that claim does not specifically define what are required and involved to be “a power ratio”. In accordance with MPEP 2111, a power ratio could be interpreted as SINR explained in par. 0038 of Keidar. To advance the prosecution, further evidences for obviousness are provided herein. In particular, Rajagopal teaches the use of half power beam width, i.e., power ratio, inversely proportional to antenna array size (par. 0058 and fig. 22), in other embodiments, the use of array factor, i.e., power ratio, to the beam width and number of antenna elements (fig. 6 & 13), and the use of maximum array gain, i.e., power ratio (fig. 14-15).

    PNG
    media_image2.png
    718
    534
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    454
    569
    media_image3.png
    Greyscale

	Lastly, to address the obviousness of the claim limitation “to form the beam width by amplifying the RF signal based on the power ratio”, recall that with the interpretation to the power ratio, Keidar explains beam former with amplifiers (50 in fig. 3) for changing beam direction based on signal strength direction, i.e., a power ratio (fig. 6-7). With reasonable interpretation given to a power ratio explained above, Keidar’s teaching would have been obvious to the amended claim limitation. In particular, Rajagopal teaches power amplifier and phased antenna array (fig. 4) for forming a wide beam pattern (fig. 16) and a narrower beam (fig. 23). 


    PNG
    media_image4.png
    403
    472
    media_image4.png
    Greyscale

For the above reasons, one of ordinary skill in the art would have considered the claim obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See MPEP 2143, KSR Exemplary Rationale F).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify maintenance of mobile device RF beam of Keidar in view of Chang and Mohamadi by providing beam broadening for phased antenna arrays multi-beam sub-arrays with as taught in Rajagopal to obtain the claimed invention as specified in the claim. Such a modification would have included phased antenna arrays to use multi-beam sub-arrays for beam broadening so that mobile communication system could be have larger capacity, higher throughput, lower latency and better reliability as suggested in par. 0003 of Rajagopal.

Claim 3
Keidar, in view of Chang, Mohamadi and Rajagopal, discloses the electronic device of claim 1, wherein the plurality of operation comprise: 
when the mobility information is changed (Keidar, steps 152 & 116 in fig. 6), identifying the beam width of the beam based on the changed mobility information (Keidar, 118 in fig. 6), the beam being used to search for or communicate with the external electronic device (Keidar, 122 in fig. 6; Chang, control beam direction in fig. 10-11).

Claim 4
Keidar, in view of Chang, Mohamadi and Rajagopal, discloses the electronic device of claim 1, wherein the plurality of operations comprises:
identifying a number of operating antenna elements, corresponding to the beam width (Chang, a beam index or an antenna index is identified in par. 0099, and the beam is formed through beamforming for each of N antennas or N antenna group; see 1007 in fig. 10); and 
controlling the second communication circuit (fig. 3 of Mohamadi) to form the beam having the beam width through the identified number of operating antenna elements by applying the RF signal to the identified number of operating antenna elements (Chang, par. 1000 in view of step 1007-1009 of fig. 10; see beam control 750 in fig. 7 as circuit in fig. 8A-C).

Claim 5
Keidar, in view of Chang, Mohamadi and Rajagopal, discloses the electronic device of claim 4, wherein the plurality of operations comprises compensating a power gain by automatic gain control (AGC) signal processing (Keidar, game in par. 0040 & 0065; Chang, fig. 1-2; since claim does not specifically define how AGC was involved, the teaching mentioned above from Keidar and Chang would have rendered claim 5 obvious; additionally, the AGC is conventional feature in wireless communications; see evidence for a use of AGC in fig. 7 of Johansson et al. Pub. No.: US 2017/0164305 A1).

Claim 6
Keidar, in view of Chang, Mohamadi and Rajagopal, discloses the electronic device of claim 4, wherein to the plurality of operations comprise, in response to the beam width being equal to or larger than a specific value (Keidar, par. 0061, the beam width change set to N width and the width will have lower and upper limit’ see 162 in fig. 7; ), receiving a communication signal in a range corresponding to the beam width, with a magnitude equal to or larger than a predetermined value by using a low noise amplifier (LNA) (Keidar explains the identified beam width with lower and upper limit in par. 0061 & step 162 in fig. 7, and Chang depicts the use of power amplifier PA in fig. 8A-C; Mohamadi, LNA 211 in fig. 2, and DLNA 240 in fig. 3).

Claim 8
Keidar, in view of Chang, Mohamadi and Rajagopal, discloses the electronic device of claim 1, wherein the operation of identifying the beam width for the beam (fig. 4 & 6-7 in Keidar), further comprises identifying the beam width for the beam based on at least one of a received signal strength and the mobility information or channel quality information of the electronic device and the identified mobility information (Keidar, strength of signal received by antennas in par. 0046 and 114 in fig. 6-7).

Claim 9
Keidar, in view of Chang, Mohamadi and Rajagopal, discloses the electronic device of claim 1, wherein the operation of identifying the beam width for the beam (Keidar, 162 in fig. 7 and par. 0061), further comprises identifying the beam width of the beam based on a number of path signals observed in the electronic device and the mobility information (Keidar, par. 0061 in view of par. 0046 of Keidar, and par. 0032-0033 & 0079 and fig. 8A-C of Chang).

Claim 10
Keidar, in view of Chang, Mohamadi and Rajagopal, discloses the electronic device of claim 1, wherein the plurality of operations further comprises:
in response to the beam used to search for or communicate with the external electronic device being maintained for a predetermined time, controlling the second communication circuit to form a beam having a beam width smaller than the beam width (Keidar, beam direction change compared to a threshold time in par. 0060-0061 in view of fig. 6-7).

Claim 11
Keidar, in view of Chang, Mohamadi and Rajagopal, discloses the electronic device of claim 1, wherein the operation of identifying the mobility information of the electronic device, further comprises:
identifying a motion pattern of the electronic device (Keidar, beam direction change less than or bigger than the threshold change for longer than a threshold time, i.e., a pattern, a threshold number of increments of counter, in par. 0060); and 
identifying the mobility information based on the identified motion pattern (Keidar, par. 0060-0061, beam width based on motion threshold).

Claim 12
Keidar, in view of Chang, Mohamadi and Rajagopal, discloses the electronic device of claim 1, wherein the plurality of operations further comprises: 
identifying a mobility index corresponding to the mobility information of the electronic device (Keidar, indication of motion exceeding a motion threshold, i.e., a mobility index in par. 0061; 1001-1003 in fig. 10 of Chang); and 
identifying the beam width for the beam based on the identified mobility index (Keidar, beam width in par. 0062 and 162 in fig. 7; fig. 10 of Chang).


Claim 13 and 15-18
	Claims 13 and 15-18 are method claims corresponding to the device claims 1, and 3-6. All of the limitations in claims 13 and 15-18 are found reciting the same scopes of the respective limitations in claims 1 and 3-6. Accordingly, claims 13 and 15-18 are considered obvious by the same reasons applied in the rejections of claims 1 and 3-6 respectively set forth above.

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAN HTUN/
Primary Examiner, Art Unit 2643